Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 14, 2018

The Court of Appeals hereby passes the following order:

A19A0887. MICHAEL DYER v. AIMEE SMITH et al.

      Prisoner Michael Dyer has filed an original mandamus action, asking this Court
to reverse the trial court’s decision in his habeas corpus case. Under our Constitution,
the Supreme Court has exclusive appellate jurisdiction over “[a]ll habeas corpus
cases.” See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4). Accordingly, this action is
hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/14/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.